Title: To Thomas Jefferson from Archibald Stuart, 4 June 1801
From: Stuart, Archibald
To: Jefferson, Thomas


               
                  Dear Sir
                  Staunton 4th. June 1801
               
               Your note of the 8th. of April was rec’d. in Abingdon from whence I wrote you a short reply—I have also recd yours of the 25th. of the same month and am sorry to observe that the appointment there mentioned is a very unlucky one the person is extremely unpopular from many causes—John Alexander is a store-boy & I doubt whether he is of age; his brother Andrew is now for the third year the representative of the County is a silent modest man & little known out of his neighbourhood, but is a man of merit and good understanding—John Caruthers as a middle aged man has been a Merchant & is more known in the district is a man of Integrity & has capacity enough to fill the Office of Marshall—Neither of these Characters have been very conspicuous through the storm, Alexander at one time on the assembly wavered & we thought we had lost him—As these men are all connected with each other and Caruthers the oldest & best known perhaps he ought to be prefered—A general Calm has taken place on the subject of politicks throughout the Circuit which I rode this spring. many have come over to us & make no scruple in recanting their political errors—Others seem to acquiesce cheerfully, promise their support & hope every thing will be done for the best—The Presbyterean Clergy & a few Leaders of the faction are excepted, I believe they like Miltons Devil are irreconcileable—When I look back I cannot but shudder at the prospect which presented itselfe during the late contest—The minds of men from extreme anxiety seemed to settle down into a firm resolution to resist every attempt to give us a President who had not been the choice of the people
               They every where spoke the language which a good Cause dictated & in such a Tone as proved they were ready to act—Could the faction at this Time have commanded an army & brought forward a Character even less Popular than Genl Washington our situation might have been calamitous—Notwithstanding the probable consequences I was pleased to discover this Temper as It proves our liberties cannot be lost without a struggle. I expect in process of Time to hear some censures on the administration from the Clergy on the Score of publick fasts & Days of Thanks Giving—Would it be worth while to anticipate these Cavils by takeing some favorable Opportunity to deny the Authority of the Executive to direct such religious exercises—
               I hope the duties of your Office will Permit you occasionally to Visit Monticello. permit me in that event to request you to pass at least Once up this Vally through Winchester & Staunton—The Road is good & not much longer than the One you usually travel—The Visit would be pleasing to many of your friends on the Rout, & to none more than your faithfull & affectionate friend
               
                  
                     Archd Stuart
                  
               
            